| iFITZSIMMONS, Judge,
dissenting with reasons.
A “conditional use” classification represents an extension of the “regular permitted uses” within the traditional land use zoning districts. See St. Tammany Parish Land Use Regulation zoning Ordinance No. 523, section 3.02. The uses designated in “conditional use” sections of the zoning classification are thus not typically permitted zoning uses authorized within a zoning classification. They are more permissive than the permitted uses, but are “recognized .in addition to the regular permitted uses of a district because of unusual characteristic or the services they provide'to the public.” Id. (Italics supplied.)
An applicant does not acquire a right to a particular use in a specified zoning designation if it is classified as a “conditional use.” This is distinguishable from the regular zoning uses within a zoning designation. A use falling within the “conditional use” category of a zoning classification merely signifies the *902‘possibility of acquiring “conditional use” zoning; in this case that possibility is limited to the criterion of the provision of services to the public pursuant to the “conditional use” classification.1 Stated alternatively, the particular use is not absolutely prohibited, as it would be absent the unique “conditional use” classification.
The special nature of the “conditional use” designation, which is dependent on the way in which the surrounding area 12deveIops and the needs of the particular neighborhood in which it is to be located, is necessarily contingent upon factors that cannot be generically prescribed for all development within a particular zoning designation. To do so would defeat the very purpose of the specialized “conditional use” category designed to interrelate in the interest of the public with an individual area as it develops. The elements of a “conditional use” designation are distinguished from the mandatory requisites contained within the zoning ordinance. These requisites control designated uses for a particular zoning classification to which the Police jury is required to strictly adhere.
For these reasons, I do not find that the ordinance is unconstitutional. I respectfully dissent from the majority view.

. There is no evidence demonstrating “unusual characteristics” of the property at issue.